Title: From James Madison to Samuel Latham Mitchill, 13 May 1805
From: Madison, James
To: Mitchill, Samuel Latham


privateDear Sir
Washington May 13. 1805
I duly recd. your favor of the 5th. instant, inclosing a copy of your communication to the Board of Health. The President as you wished had the perusal of both. Your hint for an instruction to our Consuls to transmit information & publications as they may be able to collect on the subject of pestilential maladies, has received the attention which it merits. The source promises materials which may not only be useful to medical Science, but to a digest of regulations for guarding our commerce agst. the alarms which unnecessarily subject it to the Quarantine policy. It will be necessary however to enquire in what manner the expence can in this case be provided for out of existing appropriations; & considering the great number of our Consuls and the little discretion of some of them, to fix some limits as a precaution agst. abuses. You will see by the inclosed documents from the Depts. of State & Treasury what steps have been taken by the Executive in relation to Quarantine, and that in general the attention of the Consuls has been called to the maladies which are made the objects of it. I inclose also a pamphlet printed at Marseilles which if you have not already seen, may not be unacceptable, tho’ I am not sure that its contents will be found very interesting. You will be a much better judge of the greater part of them. With sentiments of great respect & esteem I am Sir Yr. Mo: Obedt. Servt
James Madison
